Case 2:21-cv-00319-SPC-MRM Document 22 Filed 04/21/21 Page 1 of 3 PageID 70




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

JOSEPH GILBERTI, JR., P.E. an
Individual and Licensed
Professional Engineer

          Plaintiff,

v.                                      Case No: 2:21-cv-319-SPC-MRM

CENTER DISEASE CONTROL
CDC, WORLD HEALTH
ORGAZINATION-PAN AMERICAN
HEALTH ORGANIZATION, RICK
SCOTT, DEPARTMENT OF
JUSTICE, UNITED STATES
DISTRICT COURT FOR THE
DISTRICT OF COLUMBIA, US
MIDDLE DISTRICT COURT OF
FLORIDA, US DISTRICT COURT
OF APPEALS 11TH CIRCUIT,
THIRTHTEENTH JUDICIAL
CIRCUIT COURT OF FLORIDA,
TWELFTH JUDICIAL CIRCUIT
COURT OF FLORIDA, SARASOTA
CLERK OF COURT,
SEVENTEENTH JUDICIAL
CIRCUIT COURT OF FLORIDA,
SECOND DISTRICT COURT OF
APPEALS OF FLORIDA, FLORIDA
DEPARTMENT OF LAW
ENFORCEMENT, FLORIDA
DEPARTMENT OF HEALTH,
FLORIDA DEPARTMENT OF
ENVIRONMENTAL PROTECTION,
DEPARTMENT OF EDUCATION,
PARKLAND HIGH SCHOOL,
BROWARD COUNTY SCHOOL
BOARD, MARK OBER, PAM
Case 2:21-cv-00319-SPC-MRM Document 22 Filed 04/21/21 Page 2 of 3 PageID 71




BONDI, ASHLEY MOODY,
HILLSBOROUGH COUNTY STATE
ATTORNEY’S OFFICE, FLORIDA
BOARD OF ENGINEERS,
BROWARD COUNTY STATE
ATTORNEY’S OFFICE,
CHRISTOPHER SHAW,
HILLSBOROUGH COUNTY
PUBLIC DEFENDER OFFICE,
DEPARTMENT OF CORRECTIONS
and 72 PARTNERS, LLC,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is a sua sponte review of pro se Plaintiff Joseph Gilberti,

Jr.’s Complaint that the United States District Court for the Central District

of California recently transferred. (Doc. 1). About seven months ago, Plaintiff

sued several federal and state agencies, courts, and officials for RICO, civil

rights, and other violations. The Complaint is largely indecipherable and

nonsensical. But, as best the Court can tell, Plaintiff alleges Defendants have

conspired against him to steal a valuable underground resource on his property




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.




                                              2
Case 2:21-cv-00319-SPC-MRM Document 22 Filed 04/21/21 Page 3 of 3 PageID 72




in Sarasota County, Florida with medicinal, energy, and water supply

benefits.2 (Doc. 1 at 2-3, 7).

       Under Local Rule 1.04(b), “A party must begin an action in the division

to which the action is most directly connected or in which the action is most

conveniently advanced. The judge must transfer the action to the division most

consistent with the purpose of this rule.”            This case’s only link to the Fort

Myers Division is Plaintiff living in Lee County. (Doc. 1 at 9). But this case is

all about a resource in Sarasota County. And Plaintiff sues various businesses

and local government entities, which fall within the Tampa Division. (Doc. 1

at 10-11).    This case is thus most directly connected to and conveniently

advanced in the Tampa Division.

       Accordingly, it is now ORDERED:

       The Clerk is DIRECTED to transfer this case to the Court’s Tampa

Division and close the Fort Myers case file.

       DONE and ORDERED in Fort Myers, Florida on April 21, 2021.




Copies: All Parties of Record


2 Plaintiff filed a similar case related to his underground resource that a Tampa federal judge
dismissed for lack of subject matter jurisdiction. Gilberti v. Adrurra Group, Inc., No. 8:19-
cv-2012-VMC-AAS. The Eleventh Circuit later affirmed the dismissal. And this suit followed
five months later in a federal court across the country.




                                              3
